In view of my dissent in Prudential Ins. Co. v. Harris,254 Ky. 23, 70 S.W.2d 949, 953, 1 feel that it is incumbent upon me to state briefly my reason for dissenting in this case.
At the time the opinion in the Harris case was rendered the disability clause in nonoccupational policies had been considered by this court in only a few cases and it was my opinion that the question had never been thoroughly examined. In the Harris case the interpretation apparently adopted in the O'Brien case was reconsidered and reaffirmed. In the course of an exhaustive opinion approved by a majority of the court it was said: "But at this time, with so many decisions to the contrary, we must have due regard for the doctrine of stare decisis. For twenty years and more this rule of construction has been consistently applied, and every insurance policy of this character issued in the state during that time has been with the knowledge that their terms would be so defined by the courts. If the insurance *Page 826 
companies have not been altogether satisfied, we are aware of no reason why a more explicit limitation could not have been incorporated in the policies."
What was said then applies with far greater force now. Almost ten years have elapsed since the Harris opinion was rendered and during that period the same question has been before the court on numerous occasions, and invariably the rule announced in the O'Brien and Harris cases has been reaffirmed. Undoubtedly insurance companies doing business in this state have long since accommodated themselves to the interpretation by this court in a long line of decisions of the clause in question. I approve of the rule making prospective, but not retroactive, in effect, an opinion overruling former opinions, but I am of the opinion that it should be used sparingly and that the present case is not a proper one for its application except under unusual circumstances where great hardship would result, the rule should be limited to cases where a change of construction of a constitutional or statute law is made by a subsequent decision. 14 Am. Jur., Courts, Section 130.
Chief Justice Fulton and Judge Cammack concur in this dissent.